LEARNED HAND, District Judge
(after stating the facts as above).  Were it not for the letter of the Chinese inspector in-charge at New York, when remitting the record to the Commissioner General, we should scarcely feel justified in interfering with the order ' of the'District Court. There were inconsistencies in the testimony of the witnesses, and the truth might obviously lie on either side of the issue. Everything in such a case turns upon what impression the wit*235nesses make on the tribunal which is charged under the statute with the decision. However, that letter discloses facts which, if true, seem to us to put the whole matter in a quite different light. Taking those facts as true for the moment, the board of inquiry, though formally finding that the relator was not the son of the American-born Chinese, in fact decided the contrary.
In some way not disclosed they supposed themselves, because of the inconsistent stories told by the father and by the stepmother, bound to record a finding contrary to their real decision on the single relevant issue. In that they, of course, were in error. As in any other case, there are no regulative canons for the determination of a question of fact. Inconsistencies may be explained and improbabilities met by the mere weight of the testimony. In this particular case there was indeed, nothing suspicious in the father’s explanation to any one familiar with the notions of primitive people. The mention of a dead person’s name is very generally taboo in primitive culture.. But we have nothing to do with the propriety of the board’s actual decision; it is enough that the statute gives them the final word.
The evidence of the board’s mistake was good enough; it was incorporated into the record itself, and emanated from the official superior of the members, to whom it had presumably come from them themselves. It makes no difference how it did come; being the declaration of such a person, it was evidence of the fact. These proceedings need not be conducted with the strictness of an action or suit. The courts have again and again sanctioned the admission of evidence against aliens which was not competent at law, so long as the substance of a fair hearing is preserved. We can scarcely • apply such a loose procedure to exclude immigrants and decline to give them its benefit when it works for them. Especially would it be unfair, after submitting Chinese to the not too lenient administration of the immigration and exclusion laws, to deny them what they are entitled to in very right and substance. It is not necessary to say that the inspector’s letter of April 28, 1922, was an official record admissible in a court of law; but we hold that in these proceedings it is probative of the facts; which it contains.
Such being the case, the relator was never properly excluded at all; he should have been admitted. The procedure of exclusion is laid down in sections 15, 16, and 17 of the Immigration Act (Comp. St §§ 42891/4.hh-4289i4ii) • Under sections 15 and 16 it is provided that immigration inspectors shall board all incoming vessels and inspect immigrants ; they may detain for examination any whom they suspect of being ineligible. Any alien, who after such an examination shall not appear to the examining inspector beyond doubt to be eligible for entrance, shall be detained for examination by a board of special inquiry. Section 17 prescribes that “such boards shall have authority to determine whether an alien who has been duly held shall be allowed to land or shall be deported.”
As we view it, this section makes conclusive a unanimous finding of the board in favor of admission and to disturb it the Secretary of Labor has no power. Now, it is true that the finding was for ex-*236elusion; but the record on its face showed that the finding was erroneous, and that the board should have entered precisely the contrary finding. While, then, the Assistant Secretary had jurisdiction of the appeal, he should have corrected the finding by making it accord with the true decision of the board, the tribunal which alone had any power to pass upon the issue. In substance, however, the case was one over which he had no supervisory jurisdiction, because the board had really decided that the relator had proved his case. In affirming the erroneous finding, it therefore appears to us that the Assistant Secretary disregarded an error which he should have corrected, and assumed a jurisdiction which he did not possess.
Thus we conclude that the writ should not have been dismissed, and that the order of the District Court was erroneous. Ordinarily, in such a case, under Chin Yow v. U. S., 208 U. S. 8, 28 Sup. Ct. 201, 52 L. Ed. 369, the proper practice is for the court to determine for itself whether the alien is entitled to admission. That presupposes, however, that, while the exclusion by the immigration authorities has been invalid, the question of the alien’s admissibility remains open. As we look at the case, that is not the situation here. On the contrary, the alien’s right to admission was finally established by the only tribunal having power in the premises. Therefore there is no propriety in retaining jurisdiction over the cause to decide what no court has jurisdiction to consider. The proper order is that’ the relator be discharged.
The order of the District Court will therefore be reversed, and an arder will pass discharging the relator.